[Cite as Hill v. Ferguson, 2022-Ohio-13.]




                    IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                     HAMILTON COUNTY, OHIO



MARLON HILL, SR.,                              :   APPEAL NO. C-210278
                                                   TRIAL NO. DV-2100121
          Petitioner-Appellee,                 :

    vs.                                        :
                                                        O P I N I O N.
TIESHIA FERGUSON,                              :

          Respondent-Appellant.                :




Appeal From: Hamilton County Court of Common Pleas, Domestic Relations
            Division

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: January 5, 2022




Jeffrey J. Cutcher, for Petitioner-Appellee,

Tibbs Law Office, LLC, and Sierra D. Causey, for Respondent-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS


BOCK, Judge.

       {¶1}   Respondent-appellant Tieshia Ferguson appeals from the trial court’s

adoption of a one-year domestic-violence-civil-protection order (“DVCPO”).

Ferguson failed to file written objections to the trial court’s adoption of the DVCPO

as required by Civ.R. 65.1(G). As a result of Ferguson’s noncompliance with Civ.R.

65.1(G), we affirm the DVCPO.

                            I.     Facts and Procedure

       {¶2}   Ferguson is the mother of five-year-old T.F. Petitioner-appellee

Marlon Hill, Sr., is T.F.’s father and has full custody of T.F. Hill and Ferguson shared

parenting time under a Hamilton County Juvenile Court order.

       {¶3}   After T.F. told Hill, his stepmother, Cincinnati Children’s Hospital

staff, and a social worker that Ferguson hit him in the face with a red toy bat, Hill

petitioned the Hamilton County Domestic Relations Court for a DVCPO against

Ferguson under R.C. 3113.31. Following an ex parte hearing, the magistrate issued a

temporary protection order against Ferguson under R.C. 3113.31(D)(1) and

scheduled a full hearing. At the hearing, both Hill and Ferguson were represented by

counsel and both presented evidence.

       {¶4}   The magistrate issued a one-year DVCPO against Ferguson. The

DVCPO prohibited Ferguson from contacting T.F. The trial court adopted the

magistrate’s decision under Civ.R. 65.1(F)(3)(c)(iii).

       {¶5}   Fourteen days later, Ferguson filed a “Motion to Set Aside Magistrate’s

Decision.” In her motion, Ferguson asked the trial court to set aside the DVCPO

issued by the magistrate and argued that “[t]he facts and circumstances of this case

do not support the finding of granting a final protection order.”


                                           2
                    OHIO FIRST DISTRICT COURT OF APPEALS


       {¶6}    While that motion was pending, Ferguson filed a notice of appeal from

the trial court’s adoption of the DVCPO.

                              II.     Law and Analysis

       {¶7}    In her three assignments of error, Ferguson challenges the jurisdiction

of the domestic relations court, the scope of the DVCPO, and the issuance of DVCPO

as against the manifest weight of the evidence. In response, Hill argues that

Ferguson failed to object to the DVCPO as required by Civ.R. 65.1(G). According to

Hill, failing to follow Civ.R. 65.1(G) requires dismissal.

       {¶8}    Civ.R. 65.1 governs the procedural mechanisms for civil protection

orders, including DVCPOs under R.C. 3113.31. Civ.R. 65.1(A). Under Civ.R. 65.1(G),

a trial court’s denial or adoption of a magistrate’s decision to issue a civil protection

order is a “final, appealable order.” The 2016 amendment to Civ.R.65.1(G) created an

additional procedural requirement before filing an appeal. Before filing a notice of

appeal, “a party must timely file objections to such an order.” Civ.R. 65.1(G). The

objections must be in writing and challenge “a court’s adoption, modification, or

rejection of a magistrate’s denial or granting of a protection order after a full

hearing.” Civ.R. 65.1(F)(3)(d)(i).

       {¶9}    Ferguson failed to comply with Civ.R. 65.1(G). Thus, the issue is the

effect of that failure. Ohio’s appellate districts are split over the effect of a party’s

noncompliance with Civ.R. 65.1(G). See Florenz v. Omalley, 2d Dist. Montgomery

No. 28780, 2020-Ohio-4487, ¶ 9-10.

       {¶10} The majority of Ohio appellate districts treat objections under Civ.R.

65.1(G) as a jurisdictional requirement. See Florenz at ¶ 9; Daniels v. Daniels, 4th

Dist. Scioto No. 20CA3910, 2021-Ohio-2076, ¶ 18; K.U. v. M.S., 7th Dist. Mahoning

No. 16 MA 0165, 2017-Ohio-8029, ¶ 18. In contrast, the Second and Third Districts
                                       3
                     OHIO FIRST DISTRICT COURT OF APPEALS


consider Civ.R. 65.1(G)’s objection requirements as a nonjurisdictional rule. Florenz

at ¶ 10; see Danison v. Blinco, 3d Dist. Crawford No. 3-18-19, 2019-Ohio-2767, ¶ 7-8.

       {¶11} R.C. 2505.02 gives this court jurisdiction to review, affirm, modify, or

reverse final orders. Because a trial court’s denial or adoption of a magistrate’s

decision to issue a civil protection order is a “final, appealable order” under Civ.R.

65.1(G), once the trial court adopts or denies that decision, this court has jurisdiction

to review, affirm, modify, or reverse that order. Accordingly, we hold that the

objection requirement stated in Civ.R. 65.1(G) is a nonjurisdictional requirement.

       {¶12} Although we have jurisdiction over this case, Ferguson’s failure to

object as required by Civ.R. 65.1(G) waived any argument challenging the trial

court’s adoption of the magistrate’s DVCPO. See Danison at ¶ 8. This is consistent

with the principle that the fair administration of justice requires an appealing party

to afford the trial court an opportunity to review and address any issue that would

render the order unjust. 2016 Staff Note, Civ.R. 65.1(G).

       {¶13} As a result of Ferguson’s noncompliance with Civ.R. 65.1(G), she

cannot challenge the trial court’s decision to adopt the DVCPO. We decline to reach

the merits of her arguments.

                                 III.    Conclusion

       {¶14} Before filing a notice of appeal, Civ.R. 65(G)(1) requires a party

challenging the trial court’s denial or acceptance of a civil protection order to file

objections to that denial or acceptance. Ferguson failed to file those objections and

therefore cannot challenge the trial court’s judgment. Accordingly, the judgment of

the trial court is affirmed.




                                           4
                   OHIO FIRST DISTRICT COURT OF APPEALS



                                                                   Judgment affirmed.

ZAYAS, P.J., and WINKLER, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           5